This case is governed by the foregoing opinion, and is a part of the same transaction, the only difference being that here the landlord was obstructed in taking possession of another basket of cotton by the daughter of Henry Keziah sitting down on it. According to her testimony, the defendant told her to get up, and threatened to hit her with a stick which he had in his hand if she did not, and she jumped up and ran off. The defendant denies threatening to strike her with the stick. But in any aspect of the evidence Henry Keziah and his force of hands were on the old man's land, without a shadow of right, forcibly taking possession of the crop to which they had no legal claim, and after was reasonably necessary to protect his possession. The court should have instructed the jury to return a verdict of not guilty.
Error. *Page 516 
(753)